Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Henry Robinson appeals the district court’s judgment entered pursuant to his guilty plea to failure to register as a sex offender, in violation of 18 U.S.C. § 2250 (2006). Robinson reserved, in his plea agreement, the right to challenge on appeal the district court’s denial of his *714motion to dismiss the indictment against him. We have reviewed the record and find no reversible error in light of this court’s recent authoritative decision in United States v. Gould, 568 F.3d 459 (4th Cir.2009). Accordingly, we affirm for the reasons stated in Gould. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.